DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 9-10, filed 9/09/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection under USC 112(a) and USC 112(b) of claims 1-20 has been withdrawn.  Applicant has amended the independent claims 1, 10, and 19 sufficiently to address both the 112(a) and the 112(b) rejections.  In particular, the claims now recite that determining operation performance of the page control is according to all test results, of the multiple test results performed and determined.  The claims are now considered to be enabled and clarified for how the multiple determined test results are used in the analysis for determining operation performance of page control; therefore, the previous rejections are withdrawn.

Applicant’s arguments, see pg. 10-11, filed 9/09/2021, with respect to claims 1-3, 10-12, and 19-20 have been fully considered and are persuasive.  The rejection under USC 103 of claims 1-3, 10-12, and 19-20 has been withdrawn.  The claims have been further amended to include all of the limitations claim 4, which was previously indicated as allowable in the previous office action.  After further search and consideration, the claims are now determined to overcome the previous prior art rejection as noted below in the allowable subject matter section.

Allowable Subject Matter
Claims 1-3, 5-12, and 14-20
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed because the closest available prior art Ronen et al. (US 2015/0019715) and Zhang et al. (US 2019/0079850), either singularly or in combination fail to anticipate or render obvious a method for testing performance of a page control, which is applicable to an electronic device, comprising: 
“testing each of multiple evaluation dimensions for a page control, the multiple evaluation dimensions comprising an FPS (Frames Per Second) at the time of scrolling a page, as well as at least one of an FPS at the time of opening a message, the number of times of adding a message, an FPS at the time of cutting an image, an FPS at the time of adding a message, and the number of times of rendering a page; 
determining a test result of each of the evaluation dimensions; and 
determining operation performance of the page control according to all test results for the multiple evaluation dimensions; 
wherein determining the test result of each of the evaluation dimensions comprises determining a test result of the FPS at the time of scrolling a page, comprising: 
obtaining a duration from the beginning of the scrolling of a page to the end of the scrolling of the page, and a number of times that the page is refreshed for the duration; and 
calculating a quotient of the number of times that the page is refreshed divided by the duration as the test result of the FPS at the time of scrolling a page” in combination with all other limitations in the claim as claimed and defined by the applicant. (see underlined for emphasis) In particular, the claimed invention is directed to a specific technique and calculation for how to determine the various test results for each dimension based on calculating a quotient from obtained parameters related to the dimension being evaluated.  While the prior art provides teachings for evaluating a plurality of different 

Claims 2-3, and 5-9 are dependent upon claim 1; therefore, claims 2-3 and 5-9 are allowed for at least the same reasons explained above in the independent claim.

Claim 10 is allowed for the same reasons explained above since it is the corresponding system claim of method claim 1.

Claims 11-12, and 14-18 are dependent upon claim 19; therefore, claims 11-12 and 14-18 are allowed for at least the same reasons explained above in the independent claim.

Claim 19 is allowed for the same reasons explained above since it is the corresponding computer program product claim of method claim 1.

Claim 20 is dependent upon claim 19; therefore, claim 20 is allowed for at least the same reasons explained above in the independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Clary et al. (US 8983946) discloses Web Page Performance Scoring that includes a browser-based tool is provided that loads a Webpage, accesses the document object model (DOM) of the page, collects information about the page structure and parses the page, determines through the use of heuristics such factors as how much text is found on the page and the like, produces statistical breakdown of the page, and calculates a score based on performance of the page. Key to the operation of the invention is the ability to observe operation of the Webpage as it actually loads in real time, scoring the page for several of various performance factors, and producing a combined score for the various factors.

Burciu (US 9626197) discloses various embodiments for improving user interface rendering performance including that seek to delay the loading of a portion of the client-side code associated with the feature until a user begins interacting with the user interface of the feature. The initially rendered user interface of the feature allows the user to begin interacting with the feature without significant delay. In the following discussion, a general description of the system and its components is provided, followed by a discussion of the operation of the same. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERENCE E STIFTER JR/Examiner, Art Unit 2865                        


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
9/17/2021